DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 1/6/2022, in reply to the Office Action mailed 11/9/2021, is acknowledged and has been entered.  Claim 1 has been amended.  Claims 5 and 7 have been cancelled.  Claims 1-4, 6 and 8-13 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The previous rejections have been modified to address Applicant’s arguments and the claims.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654).
Jones-Wilson teaches that Copper-64 ([t1/2 5 12.7 h]; b1 [19%]; b2 [40%]) has proven to be a versatile isotope with respect to its applications in both imaging and therapy. Bifunctional chelates designed for attachment of various isotopes of copper(II) to antibodies and antibody fragments have employed primarily tetraazamacrocyclic backbones.  Azamacrocyclic ligands provide excellent binding environments for Cu(II) ions, combining rapid metalation, small size and aqueous solubility with resistance to exchange of Cu(II) in vivo.
An understanding of the chemistry and clearance properties of a radiometal-labeled chelate is essential in the design and selection of a bifunctional chelate with desirable clearance characteristics. In this study, we compared the thermodynamic stability and in vivo behavior of six Cu(II) complexes, which differ in the macrocycle backbone and formal charge of the metal-ligand complex. TETA, 1,4,7,10-

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

Within the two macrocycle classes examined, the biodistribution was dependent on the formal charge of the 64Cu(II) complex. In particular, the differences in uptake and clearance of the positively and negatively charged radiopharmaceuticals from the clearance organs were most effected. Differences were more pronounced in the 
Accordingly, Jones-Wilson teaches administration of 64-complex compounds for imaging, but does not specifically teach measuring, detecting or imaging hydrogen sulfide in a cell or tissue of a subject.  
Sasakura teaches a fluorescent probe for measuring hydrogen sulfide.  An object of the present invention is to provide a fluorescent probe capable of specifically visualizing hydrogen sulfide in a living body and performing highly sensitive measurement. In particular, it is an object of the present invention to provide a 
The fluorescence measuring means using the hydrogen sulfide measuring reagent of the present invention is not particularly limited, but a method of measuring a fluorescence spectrum in vitro, a method of measuring a fluorescence spectrum in vivo using a bioimaging technique, etc. Can be adopted. For example, when quantification is performed, it is desirable to prepare a calibration curve in advance according to a conventional method. If the reagent of the present invention is incorporated into cells by a microinjection method or the like, hydrogen sulfide localized in individual cells can be measured with high sensitivity in real time by a bioimaging technique, and a cell culture solution or tissue slice. The hydrogen sulfide released from cells and living tissues can be measured by using it in a culture solution or perfusate. Therefore, by using the hydrogen sulfide measurement reagent of the present invention, it is possible to measure the behavior of hydrogen sulfide in cells or living tissues in real time. In addition to elucidating the mechanism of signal transmission by hydrogen sulfide, It can be suitably used for investigating the cause of the disease and developing therapeutic agents.
Probes according to Formula I or II are taught, exemplary compound is shown below:

    PNG
    media_image2.png
    184
    165
    media_image2.png
    Greyscale

As used herein, the term “measurement” should be interpreted in the broadest sense, including measurement, examination, detection, etc. performed for the purpose of quantitative, qualitative, or diagnostic purposes. The method for measuring hydrogen sulfide according to the present invention generally comprises (a) a step of reacting a compound represented by the general formula (IA) or (IB) or a salt thereof with hydrogen sulfide, and (b) the above step. A step of measuring fluorescence derived from the compound represented by the general formula (IIA) or (IIB) generated in (a) or a salt thereof. The compound represented by the general formula (IA) or (IB) is quenched by the coordination of divalent copper ions, and is itself non-fluorescent or weakly fluorescent. Copper ions react with hydrogen sulfide to form insoluble CuS, which is removed from the cyclic polyamine moiety to produce a strongly fluorescent compound represented by the general formula (IIA) or (IIB) or a salt thereof.  
As a reagent for measuring hydrogen sulfide, a compound represented by the general formula (IA) or (IB) in which a divalent copper ion is coordinated or a salt thereof is dissolved in an appropriate aqueous medium such as water. In a measurement system, a compound represented by the general formula (IIA) or (IIB) or a salt thereof and a divalent copper ion are reacted to represent in situ the general formula (IA) or (IB). Or a salt thereof may be produced in a measurement system and the compound represented by the general formula (IA) or (IB) or a salt thereof may be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the 64Cu-cyclen and derivative compounds of Jones-Wilson in a method of measuring, detecting or imaging hydrogen sulfide when the teaching of Jones-Wilson is taken in view of Sasakura.  While Jones-Wilson teaches in vivo imaging using 64Cu-cyclen and derivative compounds, detection of hydrogen sulfide is not taught.  One would have been motivated to perform imaging of hydrogen sulfide with a reasonable expectation of success because Sasakura teaches that copper ions in Cu cyclen complexes react with hydrogen sulfide to form insoluble CuS in methods of in vivo imaging, including investigation of disease states.  
With regard to the limitation wherein the complex compound reacts with the hydrogen sulfide to form a copper sulfide, Sasakura teaches that copper ions in Cu cyclen complexes react with hydrogen sulfide to form insoluble CuS.  With regard to the limitation wherein the probe comprises the complex compound in a dose 50 µCi/kg-1000 µCi/kg, based on a dose immediately before use, Jones Wilson teaches that animal biodistributions were performed for each 64Cu-labeled macrocycle. The radioactive complex in 0.1 M ammonium acetate solution was diluted with saline. Mature, female Sprague-Dawley rats (160 –180 g) were injected with the 64Cu-labeled compound (n 5 4 or 5). The injected volume of activity per animal did not exceed 0.2 mL for 7–15 µCi of activity.  Such values as 15 µCi / 160 g corresponds to approximately 94 µCi/kg, which is within the claimed dosage range. 

64Cu-cyclen and derivative compounds as a matter of routine experimentation for providing optimal imaging using the active radionuclide.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523–530) in view of Sasakura (WO 2012/144654), in further view of Lin (US 2009/0233888).
The rejection over Jones-Wilson and Sasakura is applied as above.
Jones-Wilson and do not specifically recite diagnosing a disease including tumor or cardiac disease associated with hydrogen sulfide.
Lin teaches treatment of a wide array of physiologic conditions in a mammal, including a number of diseases, the pathology of which relate to an elevated level of H2S (paragraph 0014).  "Conditions" and "disease conditions,"… that relate to or that are modulated by H2S. Particular conditions and disease conditions that are believed to be appropriate to treat in connection with various embodiments of the present invention include conditions and disease conditions related, but are in no way limited to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform detection, measurement or imaging of hydrogen for diagnosis of tumor, cardiovascular disease, inflammatory bowel disease, etc. when the teaching of Jones-Wilson and Sasakura are taken in view of Lin.  One would have been motivated to do so because Sasakura teaches diagnosis of disease upon detection of hydrogen sulfide but does not specify the diseases.  One would have had a reasonable expectation of success in diagnosis of diseases associated with hydrogen sulfide to include tumor, inflammatory bowel disease and cardiovascular disease.  

Response to arguments
Applicant argues that claim 1, as amended, recites, in part, “wherein the complex compound reacts with the hydrogen sulfide to form a copper sulfide and the probe comprises the complex compound in a dose 50 uCi/kg-1000 uCi/kg, based on a dose immediately before use.”  Applicant respectfully submits that Jones-Wilson and Sasakura fail to disclose or suggest at least these features when taken in the context of the claim as a whole as they must be as recited in claim 1.
Applicant’s arguments have been fully considered.  The rejection has been modified to more specifically address the dosage recited in Jones-Wilson, which is within the claimed range. 

Applicant’s arguments have been fully considered, but are not found to be persuasive.  
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that it is acknowledged that a fluorescent moiety is required for the compounds taught by Sasakura.  However the rejection is based upon the combined teaching of Jones-Wilson and Sasakura. Jones-Wilson does not teach a fluorophore, rather teaches ligands for coordination of 64Cu which have the claimed structure (e.g. cyclen, cyclam, etc.).  Jones-Wilson does not require fluorescence imaging, rather teaches imaging of the radioactive copper isotope.  It is considered that one of ordinary skill in the art would have recognized that upon contact with hydrogen sulfide as taught by Sasakura with structurally similar copper chelates, the (radioactive) chelated copper would have reacted with hydrogen sulfide for detection/imaging of the radioactive isotope, as Sasakura teaches that copper ions in Cu cyclen complexes react with hydrogen sulfide to form insoluble CuS.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618